IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


IN RE: A.L.C., A MINOR                     : No. 182 WAL 2020
                                           :
                                           :
PETITION OF: S.G., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN RE: A.D.G.C., A MINOR                   : No. 183 WAL 2020
                                           :
                                           :
PETITION OF: S.G., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2020, the Petition for Allowance of Appeal is

DENIED.